14-2454
     Mumbembe v. Lynch
                                                                                         BIA
                                                                                  Montante, IJ
                                                                                A088 939 618
                                                                         A089 002 689/690/691


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            PETER W. HALL,
11                 Circuit Judges.
12   _____________________________________
13
14   JAMES MUMBEMBE, AKA LOURENCO
15   MALUNGO, NZOLA BETHY MUMBEMBE, AKA
16   DIMBO KIAKANDA MALUNGO, BOUGEOISY
17   MUMBEMBE, AKA ELSA NZOLAMESSO
18   MALUNGO, JOE MUMBEMBE, AKA
19   ELDORADO NZOLAMESSO MALUNGO,
20             Petitioners,
21
22                  v.                                               14-2454
23                                                                   NAC
24   LORETTA E. LYNCH, UNITED STATES
25   ATTORNEY GENERAL,
26            Respondent.
27   _____________________________________
28
29
 1   FOR PETITIONER:              Michael E. Marszalkowski, Buffalo,
 2                                New York.
 3
 4   FOR RESPONDENT:              Benjamin C. Mizer, Acting Assistant
 5                                Attorney General; Jesse Bless,
 6                                Senior Litigation Counsel; Lindsay
 7                                W. Zimliki, Trial Attorney, Office
 8                                of Immigration Litigation, U.S.
 9                                Department of Justice, Washington,
10                                D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review is

15   DENIED.

16       Petitioners seek review of a June 2, 2014, decision of the

17   BIA affirming the June 7, 2012, decision of an Immigration Judge

18   (“IJ”), denying asylum, withholding of removal, and relief

19   under the Convention Against Torture (“CAT”).    See In re James

20   Mumbembe, Nzola Bethy Mumbembe, Bougeoisy Mumbembe, and Joe

21   Mumbembe, Nos. A088 939 618, A089 002 689/690/691 (B.I.A. June

22   2, 2014), aff’g Nos. A088 939 618, A089 002 689/690/691 (Immig.

23   Ct. Buffalo June 7, 2012).    We assume the parties’ familiarity

24   with the underlying facts and procedural history in this case.

25       The agency made the following two (alternate) dispositive

26   findings:   (1) Petitioners were not credible and failed to

27   rehabilitate their testimony with evidence corroborating their

28   claims for relief from removal to either the Democratic Republic

                                     2
1    of Congo (“DRC”) or Angola; and (2) Petitioners failed to

2    satisfy their burden of proof regarding either country because

3    they failed to demonstrate that they are citizens of the DRC

4    and they did not demonstrate past persecution, a well-founded

5    fear of persecution, or a likelihood of torture in Angola.

6    Petitioners, through counsel, do not challenge the agency’s

7    adverse credibility determination, which was dispositive of

8    their claims for asylum, withholding of removal, and CAT relief

9    as to both the DRC and Angola.

10       A petitioner’s brief to this Court must contain his

11   “contentions and the reasons for them, with citations to the

12   authorities and parts of the record on which the [petitioner]

13   relies.”     Fed.   R.    App.   P.    28(a)(8)(A).   Issues   not

14   sufficiently argued in the briefs are considered waived and

15   normally will not be addressed on appeal in the absence of

16   manifest injustice.      Yueqing Zhang v. Gonzales, 426 F.3d 540,

17   541 n.1, 545 n.7 (2d Cir. 2005) (Sotomayor, J.); LNC Invs., Inc.

18   v. Nat’l Westminster Bank, N.J., 308 F.3d 169, 176 n.8 (2d Cir.

19   2002) (Sotomayor, J.) (“While we no doubt have the power to

20   address an argument despite its abandonment on appeal, we

21   ordinarily will not do so ‘unless manifest injustice otherwise

22   would result.’” (quoting Anderson v. Branen, 27 F.3d 29, 30 (2d

23   Cir. 1994) (per curiam))).            Because Petitioners fail to
                                       3
1    challenge the agency’s dispositive finding that they were not

2    credible, we deem any such argument waived.     See Yueqing Zhang,

3 426 F.3d at 541 n.1, 545 n.7.

4         We note that there is no merit to Petitioners’ contention

5    that the agency erred in determining that they are citizens of

6    Angola.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
7    315, 342 (2d Cir. 2006) (holding that determination of the

8    weight of evidence is largely matter of IJ discretion); see also

9    Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where there

10   are two permissible views of the evidence, the factfinder’s

11   choice between them cannot be clearly erroneous.” (internal

12   quotation marks omitted)).      And they do not challenge the

13   agency’s determination that they failed to satisfy their burden

14   of   demonstrating   eligibility    for   asylum,   withholding   of

15   removal, and CAT relief from Angola.       See Yueqing Zhang, 426
16 F.3d at 541 n.1, 545 n.7.

17        For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of removal

19   that the Court previously granted in this petition is VACATED,

20   and any pending motion for a stay of removal in this petition

21

22

23
                                     4
1   is DISMISSED as moot.   Any pending request for oral argument

2   in this petition is DENIED.    See Fed. R. App. P. 34(a)(2);

3   Second Circuit Local R. 34.1(b).

4                               FOR THE COURT:
5                               Catherine O=Hagan Wolfe, Clerk




                                  5